EX. [7

Case 3:21-cv-00154-TMB Document 1-16 Filed 06/30/21 Page 1 of 2

 
it

, iw
a Community Polic@’Relations Task Force

Mail: c/o Anchorage Equal Rights Office

 

Founded in 1981, the purpose and function of the MCPRTF was to monitor all serious incidents involving
minority citizens and Anchorage area law enforcement agencies and to serve as a liaison between the minorily
community and Anchorage area law enforcement agencies. In 2007, the Task Force voted to change its name

to demonstrate that it serves as a liaison between all Anchorage citizens and law enforcement.

 

July 24, 2017

Anne Mulligan

|
Re: Incident Reports Investigation

Dear Ms. Mulligan,

On June 9, 2017, the Task Force accepted your complaints regarding two Anchorage Police
Department contacts that you were involved in with APD in December 2016 and in mid-April
2017. The Task Force subcommittee has now completed its impartial investigation. The findings
and recommendations of the Task Force are as follows:

1. Complainant’s concerns in both complaints arise from common misconceptions about
policing. The general public commonly and wrongly believes that any contact with
police triggers a Miranda warning. Four conditions must be met for a Miranda waming
to be required by APD policy: 1) the police must be conducting 2) an interview of 3) a
crime suspect 4) while that suspect is in custody. A Miranda warning was not required by
APD policy or associated case law regarding Complainant’s contacts with APD in
December 2016 and mid-April 2017.

2. Itis also common for the general public to believe that handcuffing is painless. When
performed within policy and consistent with training standards throughout the United
States, handcuffing ordinarily results in discomfort and minor abrasions of the wrists.
Evidence did not show that excessive force was used when Complainant was handcuffed.

3. The Task Force will take no further action in these two matters and it recommends that
these cases be closed with a-finding that APD followed its proper procedures. .

Thank you for bringing this matter before the Task Force.

DATED this i] < 29 day of July, 2017.
ae wn

BY Repl Mb. ace fhseas e
Reverend Dr. William Greene, Chair EY, F :

Anchorage Community Police Relations Task Force a

 

Case 3:21-cv-00154-TMB Document 1-16 Filed 06/30/21 Page 2of2 000233
